UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 2, 2014 ORIENT PAPER, INC. (Exact Name of Registrant as Specified in Charter) Nevada 001-34577 20-4158835 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Science Park, Juli Road Xushui County, Baoding City Hebei Province, People’s Republic of China 072550 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (86) 312-8698215 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On July 2, 2014, Orient Paper, Inc. announced the production ramp-up of its renovated PM1 and provided certain operation and market updates to shareholders and investors.The public announcement was made by means of a news release, the text of which is set forth in Exhibit 99.1 hereto and incorporated by reference to this Item 8.01 as if fully set forth herein. Item 9.01 Financial Statements and Exhibits (d)Exhibits. Press release, dated July 2, 2014, issued by Orient Paper, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 2, 2014 ORIENT PAPER, INC. By: /s/Winston C. Yen Winston C.Yen Chief Financial Officer 3
